241 S.W.3d 421 (2007)
Doretha NORMAN, Appellant,
v.
O'NEIL'S MARKETS, INC. and Division of Employment Security, Respondents.
No. ED 89699.
Missouri Court of Appeals, Eastern District, Division One.
December 18, 2007.
Doretha Norman, St. Louis, MO, pro se.
Rachel M. Lewis, Jefferson City, MO, for respondent MO Dept of Labor & Industrial Relations Division of Employment Security.
O'Neil's Markets, Inc., Ferguson, MO, pro se.
Before KATHIANNE KNAUP CRANE, P.J., ROBERT G. DOWD, JR., J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Doretha Norman appeals the decision of the Missouri Labor and Industrial Relations Commission denying Norman unemployment benefits because her termination resulted from misconduct in violation of a *422 known and reasonable company rule. Sections 288.030(23) and 288.050.2 RSMo. (2000).
Norman argues that her conduct, including talking on her mobile phone during work while ignoring customers, did not constitute misconduct under the statute. She additionally argues that the Commission made decisions based on inadmissible hearsay and thus the decision was not based on competent and substantial evidence.
We have thoroughly reviewed the record and the briefs of the parties, and we find that the Commission's order was supported by competent and substantial evidence on the whole record. We believe that an opinion would have no precedential value. The parties have been given a memorandum, for their information only, setting forth the reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b).
AFFIRMED.